DETAILED ACTION
This action is responsive to Applicant Arguments/Remarks Made in an Amendment filed on 06/27/2022.
Claims 1, 3, 18-20 and 29 will be pending in this application. Claims 1, 19 and 20 have been amended, claims 2, 4-17, 21-28 have been canceled. No new matter is added.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is made Final.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 18-20 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 19 and 20 recite:
“identifying, by the account association entity server, on the basis of first account association request message, a first source account identifier which corresponds to the first user account and a first target account identifier which corresponds to the second user account, wherein the first target account identifier is identified using the e-mail address of the phone number of the second user; 
identifying, by the account association entity server, on the basis of the second account association request message, a second source account identifier which corresponds to the second user account and a second target account identifier which corresponds to the first user account, wherein the second target account identifier is identified using the e-mail address of the phone number of the second user; 
having received the first account association request message and the second account association request message, determining a match between the first source account identifier and the second target account identifier, and determining a match between the second source account identifier and the first target account;
on the basis of the determined matches between the first source account identifier and the second target account identifier, and between the second source account identifier and the first target account identifier, establishing a relationship between the first user account and the second user account.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually/mentally reading a request message to identify account identifiers, determining a match between two opposing requests and establish relationships between users/accounts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application because:
The claims recite additional elements “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional elements of:
“receiving, by an account association entity server, a first account association request message in relation to a first user account from a first user device of a first user in an account-based system, the first account association request message comprising account identification data corresponding to a second user account in the account-based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; 
receiving, by the account association entity server, a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data corresponding to the first user account being an e-mail address or a phone number of the first user; and 
adding account information for the first user account to the second user account without revealing the account information for the first user account to the second user, or by adding account information for the second user account to the first user account without revealing the account information for the second user account to the first user, wherein establishing the relationship comprises: adding an entry for the first user account to a list of payees associated with the second user account, or adding an entry for the second user account to a list of payees associated with the first user account, wherein the first user account is a first user bank account and the second user account is a second user bank account, and wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device over a communication channel that uses a packet-based network or a cellular communication network before the second account association request message is received by the account association entity server.”
 which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 19 and 20 are directed to an abstract idea.

Claims 1, 19 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a computer readable medium”, “a non-transitory computer readable medium” and “a computing device” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity of “receiving, by an account association entity server, a first account association request message in relation to a first user account from a first user device of a first user in an account based system, the first account association request message comprising account identification data corresponding to a second user account in the account based system, the account identification data corresponding to the second user account being an e-mail address or a phone number of a second user; 
receiving, by the account association entity server, a second account association request message in relation to the second user account from a second user device of the second user, the second account association request message comprising account identification data corresponding to the first user account, the account identification data corresponding to the first user account being an e-mail address or a phone number of the first user; and 
adding account information for the first user account to the second user account without revealing the account information for the first user account to the second user, or by adding account information for the second user account to the first user account without revealing the account information for the second user account to the first user, wherein establishing the relationship comprises: adding an entry for the first user account to a list of payees associated with the second user account, or adding an entry for the second user account to a list of payees associated with the first user account, wherein the first user account is a first user bank account and the second user account is a second user bank account, and wherein the account identification data corresponding to the first user account was obtained by the second user device from the first user device over a communication channel that uses a packet-based network or a cellular communication network before the second account association request message is received by the account association entity server” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and storing and retrieving information in memory as few of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 19 and 20 are not patent eligible.

Regarding dependent claims 3, 18 and 29: 
Claim 3 recites additional elements/limitations “transmitting, in response to receipt of the first account association request message, an account association query message, wherein the second account association request message is received in response to transmission of the account association query message, wherein the account association query message is transmitted using the first target account identifier” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the extra solution activity simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.

Claim 18 recites element/limitation “performing an identity verification process in response to said determining, wherein the establishment of the relationship between the first user account and the second user account is performed on the basis of the identity verification process” which also falls within the “Mental Processes” grouping of abstract ideas. This element is akin to a manual ID check which allows for certain actions to be taken. This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.


Claim 29 recites elements/limitations “wherein the first user device is a first mobile phone and the second user device is a second mobile phone” which further elaborates on the generic computer component identified in the analysis of claim 1 above.  This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims <dependent claims> are not patent eligible.

Respond to Amendments and Arguments
Applicant's arguments received on 06/27/2022 have been fully considered but they are not persuasive. As a means of providing further clarification as to what the claimed invention is directed to an abstract idea without significantly more, Examiner has expanded the analysis for comprehensibility.

CONCLUSION
 THIS ACTION IS MADE FINAL.
Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169